Citation Nr: 0532634	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  00-21 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of head 
trauma.

2.  Entitlement to service connection for peripheral 
neuropathy, claimed as due to exposure to herbicides.

3.  Entitlement to an increased rating for residuals of a 
left ankle fracture, status post open reduction and internal 
fixation, currently rated as 10 percent disabling.

4.  Entitlement to an increased (compensable) rating for a 
healed laceration of the right chin.

5.  Entitlement to an increased (compensable) rating for 
residuals of fracture of the left trimalar (cheek) bone.

6.  Entitlement to an increased (compensable) rating for 
tinea versicolor.



REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from May 1970 to June 1972, 
and from July 1973 to March 1981.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of April 1997, April 1998, 
and May 2000 by the Department of Veteran Affairs (VA) 
Jackson, Mississippi, regional office (RO).  The Board 
remanded the case for additional development in September 
1999.  The Board remanded the case again in October 2001 for 
the purpose of affording the veteran a hearing.  A hearing 
was conducted at the RO in December 2002 by the undersigned 
Acting Veterans Law Judge.  

The Board remanded the case for further development in August 
2003.  In a decision of May 2005, the RO granted service 
connection for a psychiatric disorder.  Therefore, that issue 
is no longer on appeal.  The case has now been returned to 
the Board for appellate review of the remaining issues.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the appellant of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the appellant 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  The preponderance of the evidence shows that the 
veteran's current head disorders were not present during 
service, were not manifested until many years after service, 
and are not related to active duty service or any incident 
therein.

3.  The veteran does not currently have acute or subacute 
peripheral neuropathy, or any other disorder recognized by 
the VA as causally related to exposure to herbicide agents 
used in Vietnam. 

4.  Peripheral neuropathy was not present in service or 
within a year after separation from service and did not 
develop as a result of any incident during service such as 
exposure to herbicides.  

5.  The fracture of the left ankle, status post open 
reduction with internal fixation, has not resulted in more 
than slight ankle disability.

6.  The veteran's healed laceration of the right chin is 
manifested by a small scar which is nonadherent, nontender 
and has resulted in no loss of function or disfigurement.

5.  The residuals of fracture of the left trimalar bone do 
not limit the function of the mandible.

6.  The tinea versicolor involves a small area with slight 
symptoms; there is no medical evidence of exfoliation, 
exudation or itching involving an exposed surface or 
extensive area; the episodes involve less than 5 percent of 
the entire body or less than 5 percent of exposed areas 
affected, and no more than topical therapy has been required 
during the past 12-month period.


CONCLUSIONS OF LAW

1.  Residuals of head trauma were not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).

2.  Peripheral neuropathy, claimed as secondary to exposure 
to Agent Orange, was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).

3.  The criteria for a rating higher than 10 percent for 
residuals of a left ankle fracture status post open reduction 
with internal fixation are not met. 38 U.S.C.A. § 1155 (West 
2002 & Supp. 2005); 38 C.F.R. § 4.71, Diagnostic Code 5262 
(2005).

4.  The criteria for an increased (compensable) evaluation 
for a healed laceration of the right chin have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, Part 4, including §§ 4.1, 4.2, 
4.7, 4.10, Diagnostic Code (DC) 7800, 7803, 7804 (2002 & 
2005).

5.  The criteria for a compensable rating for residuals of 
fracture of the left trimalar bone are not met.  38 U.S.C.A. 
§§ 1155 (West 2002 & Supp. 2005); 38 C.F.R. § 4.150, 
Diagnostic Code 9904, 9905 (2005).

6.  The criteria for a compensable rating for tinea 
versicolor are not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, Diagnostic Code 7806 (2002 & 2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matter:  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  In Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
supports to the claim.  See also Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).  This "fourth element" 
of the notice requirement comes from the language of 38 
C.F.R. § 3.159(b)(1).  

The Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.  The veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claims.  The Board concludes the discussions 
in the rating decisions, the statement of the case (SOC), the 
supplemental statement of the case (SSOC) and letters sent to 
the veteran informed him of the information and evidence 
needed to substantiate the claims and complied with the VA's 
notification requirements.  The SOCs and SSOC included 
summaries of the evidence that had been obtained and 
considered.  The SOC and SSOC also included the requirements 
that must be met to establish the benefits.  The basic 
elements for establishing these benefits have remained 
unchanged despite the change in the law with respect to duty 
to assist and notification requirements.  The communications, 
such as letters from the RO dated in March 2001, August 2002, 
April 2004, November 2004 and March 2005 provided the veteran 
with a specific explanation of the type of evidence necessary 
to substantiate his claims, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The March 
2005 letter from the RO specifically advised him that he 
should submit any evidence in his possession.  Thus, the 
fourth element is satisfied.  The VA has no outstanding duty 
to inform the appellant that any additional information or 
evidence is needed.

The Board notes that in Mayfield, the Court, citing Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II), noted 
that a VCAA notice must be provided to a claimant before the 
initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim.  The veteran was not 
provided a complete VCAA letter until after the decision 
being appealed.  However, in Mayfield the Court noted that an 
error in the timing of the notice is not per se prejudicial 
and that to prove prejudice, the appellant had to claim 
prejudice with specificity.  In the present case, the Board 
finds that there was no prejudice to the appellant.  The 
Court in Mayfield noted that there could be no prejudice with 
an error in the timing of the VCAA notice if its purpose of 
affording the claimant a meaningful opportunity to 
participate effectively in the processing of the claim, was 
satisfied.  In other words, the claimant should be provided 
VCAA notice and an appropriate amount of time to respond and 
proper subsequent VA process.  That is what was done in the 
present case.  The appellant was given the VCAA notice letter 
and was given an ample opportunity to respond.  The appellant 
has not claimed any prejudice as a result of the timing of 
the VCAA letter.  Therefore, to decide the appeal would not 
be prejudicial error.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The service medical records have been obtained.  
The veteran was afforded VA examinations that were based on a 
review of the veteran's medical history and provided the 
appropriate opinions on diagnosis and functional loss.  The 
RO obtained all relevant evidence identified by the veteran.  
The record includes his current post service treatment 
records.  The veteran has had a hearing.  The Board does not 
know of any additional relevant evidence which is available 
but has not been obtained.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the veteran's 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  In addition, the AOJ has fully 
complied with the Board's remand instructions.  See Stegall 
v. West, 11 Vet. App. 268, 270-71 (1998).  Further 
development and further expending of the VA's resources is 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the veteran in proceeding to 
consider the claims on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

I.  Entitlement To Service Connection For Residuals Of Head 
Trauma.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as an 
organic neurological disorder is manifest to a compensable 
degree within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

The veteran asserts on appeal that he is entitled to service 
connection for residuals of a head injury.  The Board notes 
that the veteran has already been granted service connection 
for a psychosis, a fracture of the left trimalar bone, and a 
fracture of the right mandible.

During a hearing held before the undersigned in December 
2002, the veteran reported that he was struck in the head by 
a foreign object while stationed in Vietnam.  He said that 
this resulted in a broken jaw bone and rendered him 
unconscious.  He also reported a head injury in service in 
which he was struck by a vehicle while leaving a helicopter 
pad.  He said that this caused the bone around his eye to be 
fractured.   He further stated that he had recently been 
found to have a cyst in his brain during a head scan.  This 
was found in the year 2000.  He also reported symptoms such 
as dizziness and being light headed.  He expressed his 
opinion that this was possibly related to a heard blows to 
the head area.  

Although the service medical records confirmed that the 
sustained injuries to his jaw and eye socket.  The mandible 
fracture occurred in June 1971.  The auto accident occurred 
in April 1972.  It was noted that he was knocked unconscious 
and had a left trimalar fracture of the infraorbital rim.  
Significantly, however, the veteran's service medical records 
do not contain any indication that a head injury resulted in 
any neurological disease affecting the head.  The report of a 
medical history given by the veteran for the purpose of 
separation from service shows that he denied having dizziness 
or fainting spells.  He also denied frequent or severe 
headaches.  He checked a box indicating a history of a head 
injury.  On the reverse side of the medical history, it was 
noted that he had surgery on his jaw in Vietnam, and another 
operation on his eye in Texas.  The report of a medical 
examination conducted in February 1972 for the purpose of the 
veteran's separation from service shows that clinical 
evaluation of the head was normal.  It was also noted that he 
was status post a mandibular fracture.  The report of a 
second medical examination conducted for the purpose of 
separation from service, this one in May 1972, reflects that 
clinical evaluation of the head was normal.  There were 
incision scars of the mandible and below the left eye.  It 
was noted that he had diplopia secondary to a facial 
fracture.  

Upon separation from his first period of service, the veteran 
applied for VA disability compensation in June 1972 for a 
broken jaw and an operation on his eye.  The report of a VA 
disability evaluation examination conducted in July 1972 
reflects that he complained of difficulty biting and blurred 
vision with occasional transfrontal headaches.  In a decision 
of January 1973, the RO granted service connection for a 
healed laceration of the right side of the chin, and a healed 
fracture of the right mandible body and left symphysis, rated 
as noncompensably disabling.  

The report of a medical examination conducted in June 1973 
for the purpose of reenlistment reflects that the veteran had 
an old fracture to the jaw which had recovered without 
sequelae.  The report of a medical history given by the 
veteran at that time shows that he again denied a history of 
dizziness, fainting spells, or frequent or severe headaches.  

The actual treatment records from the veteran's second period 
of service do not contain any complaints reflecting the 
presence of any residuals of a head injury.  Although a 
record dated in October 1973 reflects a complaint of 
headaches, it was noted that they had only been present for 
three days, and the treating physician attributed them to the 
veteran having the flu.  An ophthalmology consultation dated 
in May 1975 noted that history of a reconstructed left orbit 
in 1972, and that the veteran now complained of blurred 
vision and burning.  However, no other symptoms were noted.  

There is no evidence that an organic disease of the nervous 
system was manifest within a year after separation from 
service.  The report of a VA examination conducted in April 
1982 reflects the presence of the disabiities for which he is 
already service-connected, but does not contain any 
indication that he had any residuals of a head injury such as 
organic brain syndrome or a cyst.  

The earliest treatment records reflecting the presence of 
symptoms of dizziness and the presence of a cyst are from 
many years after separation from service in 1999.  A 
treatment record dated in April 1999 noted that the veteran 
reported having developed hallucinations in the previous 
December.  An MRI showed a left temporal cyst and a right 
parietal area which suggested a "coup, contra coup injury."  
However, the impression was no clear neurologic residual.  
The examiner stated that it was at least remotely possible 
that the veteran was having temporal lobe epileptic phenomena 
causing hallucinations.  He noted that an EEG was normal, but 
given the lesions which the examiner thought were traumatic, 
this was a possibility.  The Board notes, however, that a 
mere possibility that a current findings is related to 
service is not enough to support a claim.  Although the 
examiner indicated that it was possible that the veteran's 
current problems were related to service, the statement is 
not enough to support the claim.  See Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992) (holding that a physician's 
statement that a service-connected disorder "may or may 
not" have prevented medical personnel from averting the 
veteran's death was not sufficient to support a claim); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996) (holding that a 
general and inconclusive statement about the possibility of a 
link was not sufficient); and Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992) (holding that there was a plausible 
basis for the Board's decision that a disability was not 
incurred in service where even the medical evidence favorable 
to the appellant's claim did little more than suggest the 
possibility that the veteran's illness might have been caused 
by his wartime radiation exposure).   

Similarly, the report of a mental examination conducted by 
the VA in January 2000 included a conclusion that the 
veteran's headaches may or may not be related to traumas 
which he had.  The examiner also stated that episodes of 
becoming dizzy and maybe not being completely aware of his 
surroundings may be seizures and if so, they could be 
secondary to his head trauma in the past since he apparently 
did lose consciousness, but the examiner further stated that 
he knew of no way to firmly establish this.  The Board again 
notes that an inconclusive statement is not adequate to 
support the claim.  In addition, that same examiner also 
reported in the January 2000 examination report that he did 
not believe that the veteran's arachnoid cysts were related 
to trauma which the veteran had to his face.  

The Board has noted that the report of a PTSD examination 
conducted by the VA in April 2000 indicates that it is likely 
that the veteran has memory deficits due to head trauma in 
the past.  The diagnoses included dementia due to head 
trauma.  

However, other recent treatment records do not contain any 
indication that the disorders are related to service.  On the 
contrary, the records contain histories which place the onset 
of symptoms as being many years after separation from service 
and as being related to causes other than an injury in 
service.  For example, the report of a mental examination 
conducted by the VA in April 2000 reflects that the examiner 
made the following conclusions:

This is a complex and unusual case.  It is apparent 
from review of the available medical records that 
his clinicians are uncertain as to whether this 
veteran has a temporal lobe seizure disorder.  His 
EEG (January 1999) was normal.  A cranial MRI 
(March 10, 1999) revealed only a small subarachnoid 
cyst in the left middle fossa with no edema of the 
adjacent temporal lobe.  This subarachnoid cyst, in 
the undersigned' s opinion, is most likely an 
incidental finding. 

Similarly, a VA medical treatment record dated in dated in 
September 2004 reflects that he veteran was evaluated for an 
arachnoid cyst.  This had been found recently after he 
reported complaints of dizziness.  The veteran was reassured 
that the cyst was not causing him any problem, and that it 
was most likely a developmental cyst and not related to any 
recent event like trauma.  It was felt that the dizziness was 
related to labyrinthine disease.  

In order to resolve the conflict in the evidence with respect 
to the claim for residuals of head trauma, the Board remanded 
the case in August 2003 for the purpose of affording the 
veteran another examination to get a more definitive opinion 
regarding the claim.  

The report of a neurological disorders examination conducted 
by the VA in May 2004 reflects that the veteran was referred 
for evaluation of residuals of head trauma.  It was noted 
that a question of seizures was raised based on the history 
of loss of consciousness and ill defined spells of dizziness 
without loss of consciousness.  The examiner noted that the 
veteran reported that he had no significant headaches except 
an occasional migraine.  These did not interfere with his 
activities.  He also noted intermittent dizziness where he 
had to hang on to something to maintain balance.  He reported 
that he felt that these started in 1987.  He denied blackouts 
of loss of consciousness.  He reportedly had fuzzy spells 
when dizzy.  He reported no nocturnal incontinence, tongue 
biting, or memory lapses suggestive of seizures.  Following 
physical examination, the examiner concluded that there was 
no clinical history which was highly suspicious of seizures.  
The patient has dizzy spells, but by his history these began 
many years after the head injuries and are unlikely to be 
related.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence shows that the veteran's 
current head disorder, to include a cyst and claimed dizzy 
spells or seizures, was not present during service, was not 
manifested until many years after service, and is not related 
to active duty service or any incident therein.  The Board 
finds that the May 2004 VA examination which weighs against 
the claim is the most credible of record.  That examination 
is the most consistent with the lack of such symptoms until 
many years after separation from service.  The Board notes 
that that the veteran is not competent, as a lay person, to 
assert that a relationship exists between his period of 
service and such disorder, that such disorder is 
etiologically related to his service- connected disorder 
disorders, or to otherwise assert medical causation. See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Accordingly, the Board concludes that head disorder was not 
incurred in or aggravated by service, an organic disease of 
the nervous system may not be presumed to have been incurred 
in service.  

II.  Entitlement To Service Connection For Peripheral 
Neuropathy,
 Claimed As Due To Exposure To Herbicides.

The veteran contends that he is entitled to service-
connection for peripheral neuropathy, as he believes that he 
developed that disability as a result of inservice Agent 
Orange exposure.  He gave testimony to that effect during the 
hearing held in December 2002.  He said that it affected his 
fingers and his left ankle and toes.  He reported that it was 
not constant, but instead occurred mainly when he got nervous 
or upset.  

With respect to the claim that the veteran has a disorder 
which is due to exposure to Agent Orange in service, the 
Board notes that his records of service show that he had 
service in Vietnam, so exposure to Agent Orange and other 
herbicide agents may be presumed.  For purposes of 
establishing service connection for a disability or death 
resulting from exposure to an herbicide agent, including a 
presumption of service-connection, a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent 
containing dioxin or 2,4-dichlorophenoxyacetic acid, and may 
be presumed to have been exposed during such service to any 
other chemical compound in an herbicide agent, unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C. § 
1116(f). 

Under 38 C.F.R. § 3.309(e), certain diseases may be presumed 
to have resulted from exposure to certain herbicide agents 
such as Agent Orange.  The list includes chloracne or other 
acneform disease consistent with chloracne, Type 2 (adult 
onset) diabetes, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea) and soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  See 38 C.F.R. § 
3.309(e).  Chloracne, porphyria cutanea tarda, and subacute 
peripheral neuropathy must be manifest within one year after 
the last exposure to an herbicide agent.  38 C.F.R. 
§ 3.307(a)(6).  A note associated with 38 C.F.R. § 3.309(e) 
provides that the term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam War era.  See 38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307(a)(6).  Second, the veteran must be 
diagnosed with one of the specific diseases listed in 
38 C.F.R. § 3.309(e).  See Brock  v. Brown, 10 Vet. App. 155, 
162 (1997).  If a disorder is not listed in 38 C.F.R. 
§ 3.309(e), the presumption of service connection related to 
Agent Orange is not available.  See McCartt v. West, 12 Vet. 
App. 164 (1999).

The Board notes further that the Secretary of the Department 
of Veterans Affairs has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 61 Fed. Reg. 57586-57589 (1996); 64 
Fed. Reg. 59232-59243 (1999); 67 Fed. Reg. 42600-42608 
(2002).

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727- 29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation).  However, where the issue involves such a 
question of medical causation, competent evidence is 
required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The veteran's service medical records do not contain any 
references to peripheral neuropathy.  A service medical 
record dated in October 1975 reflects a complaint of 
anesthesia in the toes and along the out aspect of the foot.  
The impression was cold injury.  A service medical record 
dated in January 1979 reflects that he reported that he had 
numbness in both plantar heels.  Following examination, the 
assessment was cold feet - no evidence at present of 
frostbite.  The Board notes that peripheral neuropathy was 
not diagnosed on either occasion.  

The report of a VA examination conducted shortly after 
separation from service in April 1982 is also negative for 
references to peripheral neuropathy.  His nervous system was 
described as being intact.  The earliest reference suggesting 
the presence of peripheral neuropathy is dated over fifteen 
years after separation from service in February 1997 when the 
veteran filed a claim for service connection for various 
disorders including peripheral neuropathy.  However, the 
veteran's current treatment records do not reflect a 
diagnosis of peripheral neuropathy.  

The report of a mental disorders examination conducted by the 
VA in January 2000 reflects that on physical examination, 
motor examination had no deficits.  Sensory examination was 
intact.  Deep tendon reflexes were 2+ and symmetrical.  

The report of a neurological disorders examination conducted 
by the VA in May 2004 reflects that the veteran reported 
having intermittent numbness of the left leg which was 
positional in that it was brought on by holding his foot a 
certain way or it occurred during his sleep.  On examination, 
motor was 5/5 with normal tone, bulk, dexterity and 
coordination.  Sensory was intact to temperature, position, 
and vibration.  The examiner concluded that there were no 
findings of peripheral neuropathy on the examination.  

Notwithstanding the contentions of the veteran to the 
contrary, and after a careful review of the file, the Board 
finds that there is no clinical evidence of a diagnosis 
consistent with Agent Orange exposure.  The evidence does not 
reflect that he has acute or subacute peripheral neuropathy, 
or any other disease which warrants service connection on a 
presumptive basis for exposure to Agent Orange under 38 
C.F.R. § 3.309.  A service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  Moreover, the claim 
must be denied on a direct basis.  Peripheral neuropathy was 
not present in service or within a year after separation from 
service.  The mere contentions of the veteran, no matter how 
well-meaning, without supporting medical evidence that would 
etiologically relate his claimed disabilities with an event 
or occurrence while in service, will not support his claim.  
Accordingly, the Board finds peripheral neuropathy was not 
incurred in or aggravated by service, and may not be presumed 
to have been incurred in service.




III.  Entitlement To An Increased Rating For Residuals Of A 
Left Ankle Fracture,
 Currently Rated As 10 Percent Disabling.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  Under Diagnostic Code 5262, a 10 percent 
rating is warranted if there is malunion of the tibia and 
fibula resulting in slight knee or ankle disability.  A 20 
percent rating is warranted where there is malunion of the 
tibia and fibula resulting in moderate knee or ankle 
disability.  A 30 percent rating is warranted for marked 
disability.  A 40 percent rating is warranted if there is 
nonunion of the tibia and fibula with loose motion requiring 
a brace.  

Alternatively, an ankle disorder may be rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271, which provides that a 10 
percent disability rating is warranted if there is moderate 
limitation of motion of the ankle.  A 20 percent rating is 
warranted if there is marked limitation of motion.  Normal 
ankle dorsiflexion is from 0 to 20 degrees, and normal 
plantar flexion of the ankle is from 0 to 45 degrees.  See 
38 C.F.R. § 4.71, Plate II.  When assigning a disability 
rating based on limitation of range of motion, it is also 
necessary to consider functional loss due to flare-ups, 
fatigability, incoordination, and pain on movements.  See 
38 C.F.R. §§  4.40, 4.45, and DeLuca v. Brown, 8 Vet. App. 
202, 206-7 (1995). 

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40.  The factors of disability 
reside in reductions of their normal excursion of movements 
in different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  See 38 C.F.R. 
§ 4.45.  It is the intention of the rating schedule to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimal 
compensable rating for the joint.  See 38 C.F.R. § 4.59.

The evidence which has been developed includes the report of 
a joints examination conducted by the VA in February 1998 
which shows that the veteran had a history of sliding down an 
armored personnel carrier and fracturing his left ankle.  An 
open reduction and internal fixation was performed.  On 
examination, his gait was normal.  There was a trace of 
swelling in the left ankle but no effusion.  He had well 
healed medial and lateral scars.  There was 20 degrees of 
dorsiflexion, and 44 degrees of plantar flexion.  There was 
about 20 degrees of inversion, and 10 degrees of eversion.  
The anterior drawer test was negative.  The examiner could 
not detect talar tilt with varus or valgus stress.  X-rays 
revealed a screw in the lateral malleolus.  He had 
hypertrophic bone formed in the interosseous membrane.  He 
also had an old bone fragment or hypertrophic bone adjacent 
to the tip of the medial malleolus.  There was slight 
narrowing of the articular cartilage between the medial 
malleolus and the medial wall of the talus.  The examiner 
indicated that these changes were consistent with mild 
traumatic arthritis.  The impression was mild traumatic 
arthritis, left ankle.  

During the hearing held in December 2002, the veteran 
testified that his left ankle disorder caused tingling in his 
toes and sometimes it swelled, such as after walking extended 
distances or on uneven surfaces.  He reported that he would 
then take pain pills for it.  He said that the pain was only 
with prolonged activity, and sometimes when he slept on it at 
the wrong angle.  He said that he had a full range of motion 
with slight pain.  

Although a VA record dated in May 2003 reflects that he 
complained of left ankle numbness with slight pain and 
tingling, the veteran's recent medical treatment records 
generally do not contain complaints pertaining to the left 
ankle.  

The report of a neurological  examination of the veteran 
conducted by the VA in May 2004 shows that on examination the 
veteran had a normal gait and station with good 
heal/toe/tandem walking.  He used no devices.  

The report of a disability evaluation examination conducted 
by the VA in May 2004 reflects that the veteran's major 
complaint with respect to his left ankle was of having pain 
with extended standing and walking.  He said that he 
refrained from such activities, both occupational and 
recreational.  His retirement was not related to his ankle 
disability.  He did not wear an ankle support, nor did he use 
an assistive device for walking.  He only took medication on 
an as needed basis for management of any discomfort.  On 
physical examination of the left ankle, there was no gross 
swelling.  There was tenderness over the medial and lateral 
aspects of the malleolus.  The ankle was stable both medially 
and laterally.  The range of motion of the ankle was to 10 
degrees of dorsiflexion, to 30 degrees of plantar flexion, to 
inversion of 20 degrees, and to eversion of 10 degrees.  
Those were the ranges for both active and passive motion.  
Repetitive motion did not change the range of motion nor did 
it cause an increase in pain.  The pain was primarily in 
inversion, though there was some complaint of discomfort with 
the full motions of flexion, extension and eversion.  There 
was no evidence of muscle atrophy or weakness associated with 
the ankle.  Though he complained of some pain radiating up 
the medial aspect of the left lower leg, there was no 
evidence of neurologic deficit associated with the left 
ankle.  The veteran gave a history which would indicate that 
during exacerbations of pain in the left ankle following 
repetitive use, there would be decreased endurance, increased 
fatigability, and more likely than not a decreased range of 
motion all secondary to pain.  However, the examiner stated 
that to quantitate these modalities with any degree of 
medical certainty would require speculation  X-ray changes of 
the left ankle reportedly showed a screw to the left distal 
fibula with arthritic changes.  The impression was residuals 
of fracture to the left ankle.   

Based on the foregoing evidence, the Board finds that the 
fracture of the left ankle, post-operative open reduction 
with internal fixation, has not resulted in more than slight 
ankle disability.  The examinations have shown only minimal 
limitation of motion of the left lower extremity, and only 
minimal pain and fatigability.  Moreover, his gait was normal 
on the VA May 2004 neurological examination.  The Board 
further finds that the veteran's left ankle fracture 
residuals have resulted in no more than moderate limitation 
of dorsiflexion of the ankle at any time during the rating 
period.  The Board notes that the medical records and 
examination reports demonstrate that the veteran has only a 
small amount of additional limitation due to painful motion.  
Thus, even taking into account the veteran's complaints of 
pain with movement, the evidence does not demonstrate marked 
limitation of motion of the ankle or other impairment that 
would qualify for a rating in excess of 10 percent.  
Accordingly, the Board concludes that the criteria for a 
rating higher than 10 percent for fracture of the left ankle, 
post-operative open reduction with internal fixation, are not 
met.

IV.  Entitlement To An Increased (Compensable) Rating For
 A Healed Laceration Of The Right Chin.

The Board notes that, effective August 30, 2002, VA revised 
the criteria for diagnosing and evaluating skin disabilities, 
Diagnostic Code Series 7800. 67 Fed. Reg. 49596 (July 31, 
2002).

Prior to the revision, disfiguring scars of the head, face 
and neck were rated as 50 percent disabling with complete or 
exceptionally repugnant deformity of one side of face or 
marked or repugnant bilateral disfigurement.  A 30 percent 
rating was assigned for severe scar, especially if it 
produced a marked or unsightly deformity of eyelids, lips or 
auricles.  A moderately disfiguring scar was rated as 10 
percent disabling. 38 C.F.R. § 4.118, Diagnostic Code 7800 
(2002).  

Under the amended DC 7800 (disfigurement of the head, face, 
or neck), with visible or palpable tissue loss and either 
gross distortion or asymmetry of three or more features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips, or; with 
six or more characteristics of disfigurement will be rated as 
80 percent disabling.  With visible or palpable tissue loss 
and either gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
four or five characteristics of disfigurement the disability 
will be rated at 50 percent.  With visible or palpable tissue 
loss and either gross distortion or asymmetry of one feature 
or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
two or three characteristics of disfigurement the disability 
will be rated at 30 percent.  With one characteristic of 
disfigurement the disability will be rated at 10 percent. 38 
C.F.R. § 4.118, Diagnostic Code 7800 (2005).

Note (1): The 8 characteristics of disfigurement, for 
purposes of evaluation under § 4.118, are: Scar 5 or more 
inches (13 or more cm.) in length.  Scar at least one-quarter 
inch (0.6 cm.) wide at widest part.  Surface contour of scar 
elevated or depressed on palpation. Scar adherent to 
underlying tissue.  Skin hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.).  Skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.).  Underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.).  Skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).

Note (2): Rate tissue loss of the auricle under DC 6207 (loss 
of auricle) and anatomical loss of the eye under DC 6061 
(anatomical loss of both eyes) or DC 6063 (anatomical loss of 
one eye), as appropriate.

Note (3): Take into consideration unretouched color 
photographs when evaluating under these criteria.

The veteran's medical treatment records do not contain any 
significant references to the scar under his chin.  The 
report of a scars examination conducted by the VA in February 
1998 reflects that the veteran had a two centimeter well 
healed, non-tender scar present at the right angle of the 
jaw.  Photographs of the veteran's face are associated with 
the examination report.   

During the hearing held in December 2002, the veteran 
testified that the scar on the right side of his chin where 
he had surgery caused twitching and sometimes got tender.  

The report of an examination of the veteran conducted by the 
VA in May 2004 shows that the veteran had a laceration to the 
underside of his chin anteriorly with trauma to the jaw and 
subsequent fracture of the jaw requiring wiring.  The 
surgical scar was the underside of the right jaw.  There were 
two scars there which were not apparent to the eye unless one 
was searching particularly for the scar.  It was not obvious 
to a casual glance.  The scar under the anterior aspect of 
the chin was approximately an inch long, flat, hypopigmented, 
and was slightly sensitive to the touch.  There was no 
chronic skin changes or ulcerations.  The surgical scar under 
the right jaw was two inches long and flat, slightly 
hypopigmented, and again there was no skin changes, no 
ulcerations, or skin breakdown.  Neither scar had any adverse 
effect n the function or movement of the jaw.  They were only 
slightly sensitive to touch, but did not adversely affect his 
ability to shave.  

With regard to the criteria in effect prior to August 30, 
2002, the Board finds that the veteran's scar does not 
warrant a compensable rating under Diagnostic Code 7800.  In 
applying the older regulatory criteria to the veteran's scar, 
no more than slight disfigurement is shown.  In the absence 
of moderate disfigurement, the preponderance of the evidence 
is against the assignment of a compensable disability rating 
under the older criteria. 38 C.F.R. § 4.118, Diagnostic Code 
7800.  Although there was an indication on the May 2004 
examination that there was slight tenderness over the scar, 
the scar was not painful and tender so as to warrant a 10 
percent rating under diagnostic code 7804.  

In applying the newer regulatory criteria to the veteran's 
claim, the Board finds that the veteran does not have even a 
single characteristic of disfigurement resulting from the 
scar.  A scar does not exceed 5 inches in length, or one-
quarter of an inch (0.6 cm) in width.  It is not adherent to 
underlying tissue, or hyper- or hypopigmented in an area 
exceeding six square inches.  It does not have abnormal skin 
texture in an area exceeding six square inches; nor does it 
have indurated and inflexible skin in an area exceeding six 
square inches.  Nor was the disorder painful on examination.  
The Board is of the opinion that slight tenderness does not 
rise to the level as being painful within the meaning of that 
diagnostic code 7804.  Accordingly, the preponderance of the 
evidence is thus against the veteran's claim for a 
compensable disability rating under the newer rating criteria 
as well. 

V.  Entitlement To An Increased (Compensable) Rating For
 Residuals Of Fracture Of The Left Trimalar Bone.

The Board notes that there is no Diagnostic Code specifically 
intended for rating a fracture of the trimalar bone.  The RO 
has rated the disorder by analogy to malunion of the 
mandible.  Under 38 C.F.R. § 4.150, Diagnostic Code 9904, a 
noncompensable rating is warranted if there is malunion of 
the mandible with only slight displacement.  A 10 percent 
rating is warranted if there is moderate displacement.  

Alternatively, under Diagnostic Code 9905, a 10 percent 
rating is warranted where the temporomandibular articulation 
is limited with the inter-incisal range of motion limited to 
31 to 40 mm, or where the range of lateral excursion is 
limited to 0 to 4 mm.  

The report of an examination (titled bones exam) conducted by 
the VA in February 1998 reflects that the veteran had a 
history of being hit by a motor vehicle and sustained a 
traumatic injury to the left trimalar area.  This required 
open surgical reduction and wire fixation of the trimalar 
area.  Since that time, the area had done well.  He had 
occasional feelings of pressure and fullness in the area, but 
no abnormal sinus drainage or significant pain.  There was no 
facial swelling.  All surgical wounds had healed, and were 
not causing the patient any problems.  On examination, 
palpation over maxillary sinus showed a very slight 
irregularity along the inferior orbital rim on the left side, 
but no abnormal mobility or step offs.  There were no 
palpable masses over the sinuses.  The internal nasal 
structures were all within normal limits.  There was no 
evidence of infections, drainage, polyps, or other 
abnormalities.  There was a slight decrease in 
transillumination of the left maxillary sinus.   

During the hearing held in December 2002, the veteran 
testified that in service he fractured the bone which went 
around his left eye.  He said that he had tenderness and it 
twitched at times from the muscles where it was cut during 
surgery.  He also indicated that there had been a loss of 
vision.  

The report of an examination of the veteran's conducted by 
the VA in May 2004 shows that the residuals of the trimalar 
fracture included a three quarter inch scar which was flat, 
hard to visualize because it was approximately the color of 
the skin, was non depressed, non affixed to tissues 
underneath, and was very slightly tender.  There was no 
chronic skin changes, ulceration, or skin breakdown.  It had 
no adverse effect of the function of the lower eyelid.  There 
was also a scar just to the medial aspect of the left eyebrow 
approximately three quarters of an inch long and one 
sixteenth of an inch wide.  The scar was the only one which 
was discernable at a distance.  It did not have an adverse 
affect on movement of the eyebrow, and did not affect the 
muscles of the forehead.   

The report of a neurological disorders examination conducted 
by the VA in May 2004 shows that the veteran reported that a 
history of a left obit reconstruction, and said that 
sometimes his left eye jumped.  

The report of a dental examination conducted by the VA in 
June 2004 shows that the examiner noted that the veteran had 
a history of a broken lower right jaw and a fracture of the 
bone below his left eye.  Examination of the 
temporomandibular joint revealed a right lateral excursion of 
8 mm and left lateral excursion of 9 mm.  There was a 
vertical excursion of the mandible of 45 mm with no popping, 
clicking or crepitus.  There was a protrusive excursion of 
the mandible of 6 mm.  There was no noticeable speech or 
mastication interference.  There was no displacement of the 
mandible on closure or occlusion.  There was a 2.5 centimeter 
scar at the left infraorbital area.  Missing teeth were 
noted.  There was no loss of sensation and or motor activity 
involving the V, VII, IX, X, XI or XII cranial nerves. 

The Board finds that the residuals of fracture of the left 
trimalar bone do not limit the function of the mandible.  The 
record shows that there is no displacement of the mandible.  
There is also no limitation of temporomandibular 
articulation.  Accordingly, the Board concludes that the 
criteria for a compensable rating for residuals of fracture 
of the left trimalar bone are not met.  38 U.S.C.A. §§ 1155; 
38 C.F.R. § 4.150, Diagnostic Code 9904, 9905.

VI.  Entitlement To An Increased (Compensable) Rating For 
Tinea Versicolor.

The Board notes that during the course of this appeal the VA 
has issued revised regulations concerning the sections of the 
rating schedule that deal with skin disorders.  67 Fed. Reg. 
49590-49599 (July 31, 2002).  Regulations which were revised 
include 38 C.F.R. § 4.118 Diagnostic Code 7806 which contains 
the criteria under which the veteran's skin disorder has been 
rated.  

Under the old regulations, under 38 C.F.R. § 4.118, 
Diagnostic Code 7806, a noncompensable rating is warranted 
where a skin disorder is productive of slight, if any, 
exfoliation, exudation, or itching, if on a nonexposed 
surface or small area.  A 10 percent rating is warranted if 
there is exfoliation, exudation, or itching, if involving an 
exposed surface or an extensive area.  A 30 percent rating is 
warranted if there is constant exudation or itching, 
extensive lesions, or marked disfigurement.  A 50 percent 
rating is warranted if there is ulceration, or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or where the disorder is exceptionally 
repugnant.

Under the new regulations, a noncompensable rating is 
warranted if less than 5 percent of the entire body or less 
than 5 percent of exposed areas affected, and; no more than 
topical therapy required during the past 12-month period.  A 
10 percent rating is warranted if at least 5 percent, but 
less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas affected, 
or; intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.  A 30 
percent rating is warranted if 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas are affected, or; 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  A 50 percent rating is warranted if more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected, or; constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period.  Or rate as 
disfigurement of the head, face, or neck (DC 7800) or scars 
(DC's 7801, 7802, 7803, 7804, or 7805), depending upon the 
predominant disability.

The evidence pertaining to the current severity of the 
veteran's includes the report of a skin examination conducted 
by the VA in March 1998 which shows that the veteran reported 
that his skin problems began in the 1970's.  He had gotten 
cystic acne with 2+ scarring on his face.  He also had 
keratosis punctata on both palms.  He had some dark spots on 
his legs reportedly from leeches in water holds in Vietnam.  
This was post inflammatory hyperpigmentation.  Finally, he 
had a rash on his chest and back which was tinea versicolor 
and had been present since the 1970's.  Photographs were 
taken and are associated with the examination report.  The 
Board notes that the photographs of the veteran's back and 
chest show only very minimal evidence of any skin disorder.  

During the hearing held in December 2002, the veteran 
testified that he had a rash which occurred every four to six 
weeks.  He said that he had previously treated it with pills 
and cream, but not been issued any more pills.  He said that 
the rash was all over.  He said that it occurred more often 
when it was cold.  

The report of an examination of the veteran's conducted by 
the VA in May 2004 shows that the veteran reported that he 
had not had any problems with tinea versicolor in recent 
years.  It was treated with some topical anti-fungals a 
number of years prior with complete resolution of the 
problem.  There were no residuals.  On physical examination, 
there was no evidence of active fungal disease or of 
residuals.  

After reviewing all of the evidence of record, the Board 
finds that the veteran's service-connected tinea versicolor 
involves a small area with slight symptoms; there is no 
medical evidence of exfoliation, exudation or itching 
involving an exposed surface or extensive area; the episodes 
involve less than 5 percent of the entire body or less than 5 
percent of exposed areas affected, and no more than topical 
therapy has been required during the past 12-month period.  
In fact, on the most recent examination, the disorder was 
altogether absent.  The Board also notes that manifestations 
from nonservice-connected disorders, such as any skin 
disorder other than tinea versicolor, may not be considered 
when assigning the rating for the service-connected 
disability.  Therefore, the assignment of a compensable 
rating for the veteran's skin disease must be denied.


ORDER

1.  Service connection for residuals of head trauma is 
denied.

2.  Service connection for peripheral neuropathy, claimed as 
due to exposure to herbicides, is denied.

3.  An increased rating for residuals of a left ankle 
fracture, currently rated as 10 percent disabling, is denied.

4.  An increased (compensable) rating for a healed laceration 
of the right chin is denied.

5.  Entitlement to an increased (compensable) rating for 
residuals of fracture of the left trimalar bone.

6.  Entitlement to an increased (compensable) rating for 
tinea versicolor.



	                     
______________________________________________
	A. P. SIMSPON
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


